Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-9, 13, 15-16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 5,310,203) in view of Lalikyan (USPN 6,412,803).
Regarding claims 1, 13, and 15, Chen teaches a fork 10 for a vehicle, said fork comprising: a set of first tubes 20; and a set of second tubes 16 telescopically positioned within said set of first tubes, wherein at least one first tube of said set of first tubes comprises a recess  (a laterally inner portion of each leg that tapers inwardly to provide an increased spacing between the lower ends of the first tubes than the space between the upper ends of the tubes) configured for receiving at least a portion of a disc brake assembly (the brake assembly is not claimed and the increased spacing will allow space for a portion of a brake assembly if it were positioned at the wheel hub).
Chen is silent regarding a cylinder segment shape at the recess.
Lalikyan teaches a vehicle front fork having upper and lower telescopically engaged sets of tubes 22, 24.  At least one of the lower tube 24b is generally cylindrical with a flat notched section for receiving a flat brake rotor 14, thereby forming a cylinder segment cross sectional shape of the lower end of the tube 24b.  While the Lilikyan reference does not explicitly teach a recess as deep as the width of a brake rotor, it does illustrate a recess that has substantially that depth.  Making the recess slightly 
It would have been obvious to one of ordinary skill in the art to provide at least one notch in a tube of the front fork, as taught by Lalikyan, forming a cylinder segment shape, in order to accommodate a brake between the narrowly spaced fork legs 22, 24.  Lalikyan shows the majority of the brake rotor width received within the recess, but not the entirety of the width of the rotor.  However, it would have been obvious to one of ordinary skill in the art to configure the tube with a deeper recess, wide enough to accommodate the entire width of the rotor, in order to minimize the width of the front fork, thereby minimizing the weight and bulk of the fork structure.
Regarding claims 2 and 16, Chen illustrates the at least one first tube comprising: a first portion (upper portion); and a second portion that comprises said recess, wherein said first portion comprises a first circumference, and said second portion comprises a second circumference, wherein said first circumference is greater than said second circumference (the upper end of each lower tube is thickened, giving it a larger diameter and the lower end of each lower tube has a smaller circumference).
Regarding claims 8 and 21, Chen teaches a stopper element 201 (see Figures 3 and 4) disposed adjacent to an upper portion of said recess (upper end of lower cavity 202) and interior to a first leg tube 20 of said at least one first leg tube, wherein, during compression of said fork, said stopper element restricts a portion of a piston assembly 19 from entering an area within said first leg tube that is adjacent to said recess.
Regarding claim 9, Chen shows all of the claimed features, as understood, including a front crown 2 with receiving ends that receive upper tubes 16 and the receiving ends are spaced at approximately the same distance as the distance between the tubular portions of the lower tubes that are not at the recess (most of the upper halves of the lower tubes 20 are tubular and are spaced about the same distance as the space between the receiving ends).

	Regarding claim 23, the combination lacks an explicit teaching of the recessed area in the second lower tube being a different size that that of the first lower tube.  However, it would have been an obvious design choice to make the recesses difference sizes in order to accommodate bake discs of different size and/or to distribute weight balance an otherwise unbalanced front fork.
	Regarding claim 24, Lalikyan shows a disc brake assembly (brake disc 14 is illustrated in Figures 4 and 6) coupled to wheel hub 8).
Regarding claim 25, Lalikyan shows that the width between the lower legs 22, 24, without the recess, would not accommodate the disc rotor 14 therebetween. 
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lalikyan in view of Buckmiller.
The combination lacks a teaching to make portions of the first tube from different materials.
Buckmiller teaches, in col. 11, lines 40-43, making one portion of a fork tube from steel and another portion from composite materials.
It would have been obvious to one of ordinary skill in the art to make the combination lower tube from at least two different materials, as taught by Buckmiller, in order to optimize the strength and weight of the fork.

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of references in the rejection is improper because the prior art to Chen teaches away from the use of a disc brake. The examiner disagrees. First, it must be noted that applicant does not claim a disc brake, only a fork for a vehicle having a tube with a recess configured for receiving a disc brake rotor (claim 13 recites only one leg tube of a fork assembly).  Applicant strongly asserts that the Chen fork is designed for use with a rim brake.  However, that teaching is not explicit and the lower fork configuration is not given any importance in the Chen disclosure.  Also, as discussed previously, disc and rim brakes are well known alternatives for use with bicycle front forks. The suggestion of using one type of brake does not teach away from the use of another even if there were an explicit teaching of one type of brake on the fork. PGPub 2016/0377141, for example, shows a fork having bosses 220, 222, for both rim and disc brakes on a single fork configuration so the user can select the brake type desired. The teaching of one exemplary type of brake is not a teaching away from the use of any other type. Chen teaches that the illustrated embodiment is a preferred embodiment and that various modifications would be apparent to those skilled in the art (col. 4, lines 12-16), therefore, the teaching of Chen is not meant to be limited to the drawings provided. It is also noted that the secondary reference to Lalikyan does expressly teach a disc brake rotor at the lower end of telescoping fork legs and a notch removed in the fork leg for accommodating the thickness of the brake.  Applicant’s remarks do not address the Lalikyan teaching or the appropriateness of the combination in view of Lalikyan.  Both references teach bicycle front fork structures with emphasis on different elements of the front suspension. The structures are closely related and one of ordinary skill in the art would have no difficulty in combining the teachings to arrive at a front fork structure having a recessed area for the brake rotor, as claimed. Therefore, the rejection is being maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611